Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvant (US Patent Application Publication No. 2015/0185702). With regard to Claim 1, Silvant discloses an annular rotating bezel system (1) intended to be rotatably mounted on a middle part (Figs. 7-9) of a watch case (Figs. 7-9) inside which is housed a timepiece movement (Figs. 7-9) which extends in a plane, comprising a rotating bezel (7), an annular holding ring (12), a toothed ring (23), and at least one elastic arm (13) of which a free end is elastically and radially meshed with the toothed ring, the toothed ring and the at least one elastic arm being held in an axial direction perpendicular to the plane of the movement in the bezel by the annular holding ring, either the toothed ring or the elastic arm being arranged to be angularly joined to the rotating bezel, and other being arranged to be angularly joined to the case middle; wherein the elastic arm is formed of a flat strip-spring mounted in a cantilever arrangement in the system.
With regard to Claim 2, Silvant discloses the rotating bezel comprising at least one lug (27) extending over an inner lateral surface of the bezel, and wherein the elastic arm has, on the side of its other end on a surface located on the opposite side to the toothed ring, a hollow (Fig. 3) wherein the lug of the bezel is engaged, to allow a rotating connection between the elastic arm and the rotating bezel.
With regard to Claim 3, Silvant discloses the elastic arm having, on a face located on the opposite side to the toothed ring, a boss (15a), the boss resting against an inner lateral face of the bezel.
With regard to Claim 4, Silvant discloses the elastic arm having an arched shape (15a) whose centre of curvature is located inside the bezel.
With regard to Claim 5, Silvant discloses the free end of the elastic arm having a curved shape (15a) towards the centre of the bezel.
With regard to Claim 7, the limitation “is fabricated by a LIGA process” has been given little patentable weight since the method of forming the device is not germane to the issue of patentability of the device itself. 
With regard to Claim 8, Silvant discloses the system comprising three elastic arms (Fig. 1) distributed over 360°, the three elastic arms being spaced apart from each other by 120°.
With regard to Claim 9, Silvant discloses the toothed ring having, on an inner edge, at least one lug (27) intended to be received in a hollow (Fig. 3) provided in an external cylindrical surface of the case middle, to allow angular joining of the toothed ring to the case middle.
With regard to Claim 10, Silvant discloses the system being formed of an independent module, the module being configured to be clipped onto the case middle.
With regard to Claim 11, Silvant discloses a watch case (Figs. 7-9) comprising a case middle (Figs. 7-9) and a system (1) provided with an annular rotating bezel rotatably mounted on the case middle, wherein the annular rotating bezel system comprises a rotating bezel (7), an annular holding ring (12), a toothed ring (23), and at least one elastic arm (13) of which a free end is elastically and radially meshed with the toothed ring, the toothed ring and the at least one elastic arm being held in an axial direction perpendicular to the plane of the movement in the bezel by the annular holding ring, either the toothed ring or the elastic arm being arranged to be angularly joined to the rotating bezel, and other being arranged to be angularly joined to the case middle; wherein the elastic arm is formed of a flat strip-spring mounted in a cantilever arrangement in the system.
With regard to Claim 13, Silvant discloses the toothed ring being angularly joined to the case middle, and the other end of the elastic arm is angularly joined to the rotating bezel.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Silvant (US Patent Application Publication No. 2015/0185702). Silvant discloses substantially the claimed invention except for the flat strip-spring being formed of a single piece of material comprising a crystalline or amorphous metal alloy.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flat strip-spring being formed of a single piece of material comprising a crystalline or amorphous metal alloy in order to comply with design or environmental requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses similar timepieces having rotating bezels and springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833